Citation Nr: 1317233	
Decision Date: 05/24/13    Archive Date: 05/31/13

DOCKET NO.  09-03 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD) and depression, including as secondary to diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran served on active military duty from February 1971 to September 1972. 

The appeal comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied, in pertinent part, entitlement to service connection for PTSD and depression.  

The Board remanded this case in December 2012 for further development of the evidence.
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reason for remand:  To obtain an addendum to the opinion provided in the January 2013 VA Disability Benefit Questionnaire (DBQ) examination report.

In its December 2012 remand, the Board noted that the Veteran had contended in his July 2008 notice of disagreement that his depression was secondary to his service-connected type II diabetes mellitus but that no medical opinion was obtained regarding this issue.  Therefore, the Board remanded to have an examiner render an opinion "as to whether it is at least as likely as not (50 percent or more probability) that the Veteran's depression was incurred or aggravated as a result of his service-connected [type II diabetes mellitus]."  Board remand, p. 14 (emphasis added).

In a January 2013 VA DBQ examiner checked a box indicating that it was less likely than not (less than 50 percent probability) that the Veteran's depression was proximately due to or the result of his service-connected condition, and the examiner provided a rationale for this opinion in the report.  Although the examiner addressed the question of a "causal" relationship between the two conditions, the examiner did not address whether the non-service-connected depression is or has been aggravated by the service-connected type II diabetes mellitus.

In this regard, the Board notes that under section 3.310 of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to, or aggravated by, service-connected disease or injury.  Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

With regard to aggravation of non-service-connected disabilities, for claims filed on or after October 10, 2006, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The baseline and current levels of severity will be determined under the VA Schedule for Rating Disabilities, and the extent of aggravation will be determined by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).
Because the claim for service connection for a psychiatric condition was received by VA in this case a few days after the effective date of the amendment to section 3.310-specifically, it was received on October 17, 2006,--the provisions of subsection (b) are for application in this case.  Although the DBQ provided questions for the examiner in this regard (# 7.  Medical opinion for aggravation of a non-service-connected condition by a service-connected condition), the examiner did not answer any of these questions.  Therefore, the Board must remand for an addendum to the DBQ report.  

In addition, with regard to whether type II diabetes mellitus causes depression, the January 2013 VA examiner stated, "The current medical literature suggests a possible link between diabetes and depression; however, this relationship is not causal and does not apply in this case."  The examiner did not state what sort of relationship was suggested by the medical literature and did not provide a reason as to why any such relationship did not apply in this case.  Therefore, on remand, this should be clarified.

Finally, the Board also notes that, on the June 2010 examination report, the same VA examiner noted, "According to his VA medical records, his diagnosis of diabetes in 1983 was noted as a possible precipitant for his depression."  See June 2010 VA DBQ (emphasis added).  If possible, the examiner should note the date of this VA record or records, as no VA record noting diabetes as a "possible precipitant" for depression could be found in the claims file or on Virtual VA.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should ask the Veteran to provide the names and addresses, as well as the dates of treatment, for all health care providers, both VA and non-VA how had seen or treated him for a psychiatric disorder since the last time any such records were obtained.  After securing the necessary authorization for private records, if any, the RO must attempt to obtain copies of any pertinent treatment records identified by the Veteran that have not been previously secured.  All attempts to obtain the evidence must be documented in the claims file by the AMC/RO.

2.  The addendum to the opinion requested below appears to require only a review of the record and not an examination of the Veteran.  However, if the AMC/RO or the VA examiner determine that an examination is needed, the AMC/RO should schedule the Veteran for an examination.

Obtain an addendum, preferably by the same VA examiner who completed the June 2010 and January 2013 DBQs, in which the examiner addresses the questions about aggravation of a non-service-connected condition (in this case depression) by a service-connected condition (in this case type II diabetes mellitus).  These questions were provided under # 7 on the January 2013 DBQ but were not answered.  (They must be addressed because, in addition to needing an opinion about the matter generally, 38 C.F.R. § 3.310(b) is specifically for application in this case because the claim for service connection was received after October 10, 2006, the effective date of the amendment to section 3.310.)  The examiner must provide a complete rationale for all opinions provided and conclusions reached.

With regard to whether type II diabetes mellitus causes depression, the January 2013 VA examiner stated, "The current medical literature suggests a possible link between diabetes and depression; however, this relationship is not causal and does not apply in this case."  The examiner did not state what sort of link or relationship was suggested by the medical literature and did not provide a reason as to why any such link or relationship did not apply in this case.  Therefore, the examiner should clarify what sort of link has been suggested between diabetes and depression and state why it does not apply in this particular case.

On the June 2010 examination report, the same VA examiner noted, "According to his VA medical records, his diagnosis of diabetes in 1983 was noted as a possible precipitant for his depression."  If possible, the examiner should note the date of this VA record or records, as no VA record noting diabetes as a "possible precipitant" for depression could be found in the claims file or on Virtual VA. 

If the same VA examiner who completed both the June 2010 and January 2013 DBQs is not available, another examiner should be asked to clarify the matters noted in the preceding two paragraphs to the extent possible.

3.  Thereafter, the AMC/RO must readjudicate the issue of entitlement to service connection for a psychiatric disorder, to include as secondary to service-connected type II diabetes mellitus, based on all the evidence of record.  If the benefit sought remains denied, the Veteran and his representative must be provided a supplemental statement of the case and must be afforded an appropriate opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


